Order entered August 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00803-CV

               IN THE INTEREST OF A.M.G., I.V.G. AND E.G., CHILDREN

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-17718

                                            ORDER
       By letter dated July 10, 2014 letter, the Court directed appellant to file, no later than July

21, 2014, written verification he had requested preparation of the reporter’s record and had paid

or made arrangements to pay the reporter’s fee. Appellant was cautioned that failure to comply

could result in submission of the appeal without the reporter’s record. Because to date appellant

has not complied, we ORDER the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

       We note the clerk’s record has not been filed. Accordingly, we ORDER Dallas County

District Clerk Gary Fitzsimmons to file, no later than August 15, 2014, either the record or

written verification appellant has failed to pay the clerk’s fee and has not been found indigent.

We caution appellant that, should the Court receive notice appellant has not been found indigent

and has failed to pay the clerk’s fee, the appeal may be dismissed without further notice. See id.

37.3(b), 42.3(b),(c).
        We DIRECT the Clerk of the Court to transmit a copy of this order to Mr. Fitzsimmons

and all parties.




                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE